--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
GUARANTY
 
THIS GUARANTY is entered into as of May 2, 2014 from OMEGA HOLDINGS COMPANY LLC,
a Delaware limited liability company ("Guarantor"), in favor of VERTEX REFINING
NV, LLC, a Nevada limited liability company ("Lender").
 
RECITALS
 
A.           Guarantor desires to induce Lender to make loans and extend credit
to Omega Refining, LLC, a Delaware limited liability company ("Omega"), Bango
Refining NV, LLC, a Delaware limited liability company ("Bango Refining" and
together with Omega, individually and collectively, as the context requires,
"Borrower").
 
B.           Lender is willing to extend credit to Borrower conditioned upon,
among other things, Guarantor's execution of this Guaranty.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto agree as follows:
 
Article I
Definitions
 
Section 1.1                      The following terms shall have the following
meanings unless the context expressly requires otherwise:
 
(a)           "BBB Loan Agreement" means the Second Amended and Restated Term
Loan Credit Agreement dated as of the date hereof by and among Borrower,
Guarantor and BBB Funding.
 
(b)           "BBB Funding" means BBB Funding, LLC, a Delaware limited liability
company.
 
(c)           "Collateral" means (i) any and all property and things of value in
or against which a deed of trust lien, mortgage lien, other lien, and/or
security interest has been granted or may in the future be granted to secure to
Lender repayment and performance of  all or a portion of the Guaranteed
Obligations; (ii) any and all property and things of value now held or which may
in the future be held by or for the benefit of Lender as security for or for
application to all or a portion of the Guaranteed Obligations; and (iii) any and
all property and things of value assigned to or which may in the future be
assigned to or for the benefit of Lender as security for or for application to
all or a portion of the Guaranteed Obligations.
 
(d)           "Guaranteed Obligations" means (i) the indebtedness, obligations,
liabilities, fees, costs and expenses under that certain Secured Promissory Note
dated the date hereof (the "Note") issued by Borrower in the principal amount of
$13,858,066.67, payable to the order of Lender; and (ii) the receivable which
arises from the sale by Lender and its affiliates of used motor oil to Borrower
in the amount of $2,207,034.87.
 
(e)           "Guaranty" means this Guaranty, as it may be amended and/or
restated from time to time hereafter.
 

 
 

--------------------------------------------------------------------------------

 

(f)           "Other Guarantor" means any and all Persons who now or in the
future guarantee to Lender all or any portion of the Guaranteed Obligations
including.
 
(g)           "Person" means any individual, corporation, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
government, or any agency or political subdivision thereof, or any other form of
entity.
 
Article II
Representations and Warranties
 
To induce Lender to accept this Guaranty and to cause Lender to extend credit
from time to time to Borrower, Guarantor hereby represents and warrants to
Lender the following:
 
Section 2.1                      Organization; Power.  Guarantor is duly
organized and validly existing under the laws of its jurisdiction of
organization.  Guarantor is duly qualified to do business in every jurisdiction
in which the nature of its business or the ownership of its properties requires
such qualification.  Guarantor has the power to own its properties and carry on
such its business as currently being conducted.
 
Section 2.2                      Authorization and Binding Effect.  The
execution and delivery by Guarantor, of this Guaranty and the other agreements,
documents and instruments related hereto to which Guarantor is a party, and the
performance by Guarantor of its obligations thereunder:  (a) are within its
power, (b) have been duly authorized by proper action on the part of the
governing body of Guarantor, (c) are not in violation of any law, rule or
regulation, the organizational or charter documents of Guarantor, or the terms
of any agreement, restriction or undertaking to which Guarantor is a party or by
which Guarantor is bound and (d) do not require the approval or consent of the
holders of the equity interests of Guarantor, any governmental authority or any
other person or entity, other than those obtained and in full force and
effect.  This Guaranty and the agreements, documents and instruments related
hereto to which any Guarantor is a party, when executed and delivered, will
constitute the valid and binding obligations of Guarantor enforceable in
accordance with their terms, except as limited by bankruptcy, insolvency or
similar laws of general application affecting the enforcement of creditors'
rights and except to the extent that general principles of equity might affect
the specific enforcement of this Guaranty or such agreements, documents or
instruments.
 
Section 2.3                      Solvency.  (a) The then fair saleable value of
the property of Guarantor is (i) greater than Guarantor's total liabilities and
(ii) not less than the amount that will be required to pay the probable
liabilities on Guarantor's then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to Guarantor.  (b) The capital of Guarantor is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction.  (c)  Guarantor does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due.  (d)  Guarantor is "solvent" within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.
 
Section 2.4                      Schedule of Payables; Accuracy of
Information.  All outstanding payables and other Liabilities of Guarantor as of
the date hereof are set forth on Schedule 4.4(a) attached to the Note.  Schedule
4.4(b) of the Note is a true, correct and complete copy of the cash flow
analysis (the "Cash Flow Analysis") of Borrower and Guarantor for the period
from April 15, 2014 through
 

 
2

--------------------------------------------------------------------------------

 

August 29, 2014, prepared by CDG Group, LLC ("CDG").  The Cash Flow Analysis was
prepared in good faith and utilized reasonable assumptions at the time made and
due care in the preparation thereof.  All information furnished by Guarantor to
Lender is true, correct and complete in all material respects as of the date
furnished and does not contain any untrue statement of a material fact or omit
to state a material fact necessary to make such information not misleading.
 
Section 2.5                      In Furtherance of Business Purposes.  The
extension of credit to Borrower by Lender is a direct financial benefit to
Guarantor and the execution of this Guaranty is made in furtherance of the
business purposes of Guarantor.
 
Section 2.6                      BBB Covenants.  Each provision set forth in
Articles III, V and VI of the BBB Loan Agreement is hereby incorporated by
reference herein together with the definitions included in each such provision
with the same effect as if fully set forth herein, in each case, as in effect on
the date hereof (without for the avoidance of doubt giving affect to any
subsequent amendment or waiver of or consent to departure from such provisions)
mutatis mutandis with all references to "Lender" under the BBB Loan Agreement
being deemed to refer to Lender and all references to "Holdings" being deemed to
refer to Guarantor.  Notwithstanding Section 6.08(b)(i) of the BBB Loan
Agreement, no prepayment of the indebtedness outstanding under the BBB Loan
Agreement shall be permitted prior to the final payment of all amounts
outstanding under this Note, except as contemplated by the subordination
agreement related thereto.
 
Article III
Covenants and Agreements
 
Section 3.1                      Guarantee of Payment.
 
(a)           Guarantor hereby irrevocably and unconditionally guarantees to
Lender the full and timely payment and performance of the Guaranteed
Obligations.
 
(b)           All payments by Guarantor shall be paid in lawful money of the
United States of America.
 
(c)           Each and every default in payment of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder, and separate suits may
be brought hereunder by Lender as each cause of action arises.
 
(d)           Guarantor shall pay on demand to Lender all costs and expenses
(including legal fees) incurred by Lender in the protection, interpretation, and
enforcement of any of its rights or in the pursuance of any of its remedies in
respect of the Guaranteed Obligations or this Guaranty.
 
Section 3.2                      Obligations Continuing and Unconditional.  The
obligations of Guarantor under this Guaranty are continuing, absolute and
unconditional and shall remain in full force and effect until the entire
principal of and interest and expenses on the Guaranteed Obligations shall have
been paid in full and discharged, and such obligations shall not be affected,
modified or impaired by any state of facts or the happening from time to time of
any event whatsoever, including, without limitation, any of the following,
whether or not with notice to or the consent of Guarantor:
 

 
3

--------------------------------------------------------------------------------

 

(a)           the invalidity, irregularity, illegality or unenforceability of,
or any defect in, any instrument, document, agreement or contract evidencing or
comprising the Guaranteed Obligations;
 
(b)           any present or future law or order of any government or of any
agency thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations or any other obligation of Borrower or any other obligor or to vary
any terms of payment;
 
(c)           any claim of immunity or defense (other than full and final
payment of the Guaranteed Obligations) on behalf of Borrower or any other
obligor;
 
(d)           the waiver, compromise, settlement, release or termination of any
of the Guaranteed Obligations or the release of any Collateral or any Other
Guarantor;
 
(e)           the failure to give notice to Guarantor of the occurrence of any
event of default or breach of any of the Guaranteed Obligations or the breach of
any provisions hereunder;
 
(f)           the extension of the time for payment of any principal of or
interest or premium on any of the Guaranteed Obligations or of the time for
performance of any other obligations, covenants or agreements under or arising
out of the Guaranteed Obligations;
 
(g)           the modification or amendment (whether material or otherwise) of
any obligation, instrument, contract, covenant or agreement set forth in,
evidencing, or comprising any part of the Guaranteed Obligations;
 
(h)           the taking of, or the omission to take, any of the actions
referred to in this Guaranty or in any of the instruments, documents,
agreements, and contracts evidencing or comprising the Guaranteed Obligations;
 
(i)           any failure, omission or delay on the part of Lender or any other
Person to enforce, assert or exercise any right, power or remedy conferred on
Lender or such other Person in the Guaranty or the Guaranteed Obligations;
 
(j)           the voluntary or involuntary liquidation of, dissolution of, sale
or other disposition of all or substantially all the assets of, cessation of
business of, marshalling of assets and liabilities of, receivership of,
financial decline of, insolvency of, bankruptcy of, assignment for the benefit
of creditors of, reorganization of, arrangement of, composition with creditors
or readjustment of, or other similar proceedings affecting, Borrower or any of
its assets or any allegation or contest of the validity of the Guaranteed
Obligations or this Guaranty, or the disaffirmance or attempted disaffirmance of
the Guaranteed Obligations or this Guaranty, in any such proceedings;
 
(k)           the default or failure of Guarantor fully to perform any of its
obligations set forth in this Guaranty;
 
(l)           the failure of any other Person to guarantee any or all of the
Guaranteed Obligations;
 

 
4

--------------------------------------------------------------------------------

 

(m)           the failure of Lender to take or perfect a lien, security
interest, or any other interest in any Collateral, or the failure by Lender to
give notice to Guarantor of any foreclosure or other sale of the Collateral by
Lender;
 
(n)           the release by Lender of any Collateral or determination by Lender
not to assert a claim against or proceed against Borrower, any Collateral or any
Other Guarantor;
 
(o)           Lender's compromise or settlement with or without release of any
other Person liable for any of the Guaranteed Obligations;
 
(p)           Lender's failure to file suit against Borrower (regardless whether
Borrower is becoming insolvent, is believed to be about to leave the state, or
any other circumstance);
 
(q)           Lender's acceleration of any or all of the Guaranteed Obligations;
 
(r)           the renewal, extension, or amendment of any of the Guaranteed
Obligations;
 
(s)           Lender's failure to exercise diligence in the collection of the
Guaranteed Obligations; or
 
(t)           to the extent permitted by law, any event or action that would, in
the absence of this paragraph, result in the release or discharge of Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty.
 
Section 3.3                      Waivers by Guarantor.
 
(a)           Guarantor hereby waives with respect to the Guaranteed Obligations
and this Guaranty: diligence; presentment; demand of payment; filing of claims
with a court in the event of bankruptcy of Borrower or any other Person liable
in respect of the Guaranteed Obligations; any right to require Lender to proceed
first against Borrower or any other Person; protest; notice of dishonor or
nonpayment of any such liabilities; notice of the release of any Other
Guarantor; notice of the release or sale of any Collateral; and any other notice
and all demands whatsoever.  Guarantor hereby waives notice from Lender and the
holders at any time or from time to time of the Guaranteed Obligations, of the
issuance of the instruments evidencing the Guaranteed Obligations, and of
acceptance of, or notice and proof of reliance on, the benefits of this
Guaranty.
 
(b)           Guarantor hereby agrees that it shall have no right of
subrogation, reimbursement or indemnity whatsoever and no right of recourse to
or with respect to any assets or property of Borrower until payment in full of
the Guaranteed Obligations.
 
(c)           The obligations of Guarantor hereunder shall not be discharged
except by full and final payment and discharge of the Guaranteed Obligations.
 
Section 3.4                      Primary Liability of Guarantor.  This Guaranty
constitutes a guarantee of payment and performance and not of
collection.  Accordingly, Lender may enforce this Guaranty against Guarantor
without first making demand or instituting collection proceedings upon the
Guaranteed Obligations.  Guarantor's liability for the Guaranteed Obligations is
hereby declared to be primary, and not secondary, and each document presently or
hereafter executed by Borrower to evidence or secure an obligation to Lender is
incorporated herein by reference and shall be fully
 

 
5

--------------------------------------------------------------------------------

 

enforceable against Guarantor.  Guarantor shall not be entitled to satisfy this
Guaranty by contributing ratably with any Other Guarantor or otherwise paying
less than the entire unpaid indebtedness comprising the Guaranteed Obligations.
 
Section 3.5                      Subordination.  Guarantor agrees that any
presently existing or hereafter arising loan or extension of credit made by
Guarantor to Borrower and any other presently existing or hereafter arising
obligation of Borrower to Guarantor shall be subordinate to the Guaranteed
Obligations as to both payment and collection.  Accordingly, Guarantor agrees
not to accept any payment whatsoever from Borrower or to allow any payment by
Borrower on Guarantor's behalf while any Guaranteed Obligations remain
outstanding.  Guarantor agrees that in the event of a bankruptcy or other
insolvency proceeding involving Borrower, Guarantor will timely file a claim for
the amount of the subordinated debt, in form reasonably acceptable to
Lender.  Guarantor agrees to pursue said claim with diligence.  The proceeds of
such claim shall be delivered to Lender to the extent Guarantor owes any Lender
amounts under this Guaranty.
 
Section 3.6                      Statute of Limitations.  Guarantor acknowledges
that the statute of limitations applicable to this Guaranty shall begin to run
only upon Lender's accrual of a cause of action against Guarantor hereunder
caused by Guarantor's refusal to honor a demand for performance hereunder made
by Lender in writing; provided, however, if, subsequent to the demand upon
Guarantor, Lender reaches an agreement with Borrower on any terms causing Lender
to forbear in the enforcement of its demand upon Guarantor, the statute of
limitation shall be reinstated for its full duration until Lender subsequently
again make demands upon Guarantor.
 
Section 3.7                      Recovery of Avoided Payments.  If any amount
applied by Lender to the Guaranteed Obligations is subsequently challenged by a
bankruptcy trustee or debtor in-possession or other Person as an avoidable
transfer on the grounds that the payment constituted a preferential payment or a
fraudulent conveyance under state law or the Bankruptcy Code or any successor
statute thereto or on any other grounds, Lender may at its option and in its
sole discretion, elect whether to contest such challenge.  If Lender contests
the avoidance action, all costs of the proceeding, including Lender's attorneys'
fees, will become part of the Guaranteed Obligations, and shall be due and
payable by Guarantor on demand.  If the contested amount is successfully
avoided, the avoided amount will become part of the Guaranteed Obligations
hereunder and shall be due and payable by Guarantor on demand.  If Lender elects
not to contest the avoidance action, Lender may tender the amount subject to the
avoidance action to the bankruptcy court, trustee or debtor in possession and
the amount so advanced shall become part of the Guaranteed Obligations
hereunder, and shall be due and payable by Guarantor on demand.  Guarantor's
obligation to reimburse Lender for amounts due under this section shall survive
the purported cancellation hereof.
 
Section 3.8                      Changes in Financial Condition.  Guarantor
covenants to give Lender prompt written notice of the creation or discovery of
any material contingent liability or the occurrence of any material adverse
change in the financial condition of Guarantor.
 
Section 3.9                      Pledge of Ownership Interest.  So long as the
Guaranteed Obligations are outstanding, Guarantor hereby covenants not to
encumber its ownership interest in Borrower.
 

 
6

--------------------------------------------------------------------------------

 

Article IV
Setoff Rights


In order to further secure the payment of the Guaranteed Obligations, Guarantor
hereby grants Lender a right to setoff against all of Guarantor's joint or
several presently owned or hereafter acquired monies, securities, deposits,
instruments, and other Property presently or hereafter in the possession of
Lender.  By placing Property in Lender's possession, Guarantor acknowledges that
Guarantor voluntarily subjects the Property to Lender's rights hereunder.
 
Article V
Events Requiring Guarantor to Perform
 
Section 5.1                      Events.  Upon the occurrence of any of the
following events, Guarantor shall immediately and without notice pay to Lender
an amount equal to all Guaranteed Obligations, and Lender shall be entitled to
enforce the provisions hereof, and to exercise any other rights, powers, and
remedies provided hereunder.  Guarantor agrees that if any of the following
events occurs, Guarantor shall pay to Lender an amount equal to all Guaranteed
Obligations, regardless whether any of the Guaranteed Obligations themselves
have been accelerated, are past due, or are in default:
 
(a)           an Event of Default (as such term is defined therein) occurs under
the Note, or any other document evidencing the Guaranteed Obligations; or
 
(b)           except as set forth in clauses (c) and (d) below, Guarantor fails
to perform or observe any agreement, covenant or provision contained in this
Guaranty; or
 
(c)           subject to any applicable grace period or waiver prior to any due
date, Guarantor fails to make any payment due on any of its debts, or any event
shall occur or any condition shall exist with respect to any of its debts, the
effect of which is to cause or to permit any trustee or any holder of such debt
to cause (whether or not such holder or trustee elects to cause) any or all of
such debt to become due prior to its stated maturity or its regularly scheduled
dates of payment; or
 
(d)           any warranty, representation or other statement by or on behalf of
Guarantor contained in this Guaranty is false or misleading in any material
respect; or
 
(e)           a default or event of default shall exist under the BBB Loan
Agreement or any other agreement, document or instrument evidencing the BBB
Indebtedness (as defined in the Note); or
 
(f)           Guarantor becomes insolvent, dissolves, liquidates or fails
generally to pay its debts as they become due; or
 
(g)           the taking of action by Guarantor to become the subject of
proceedings under the United States Bankruptcy Code; or the execution by
Guarantor of a petition to become a debtor under the United States Bankruptcy
Code; or the entry of an order for relief under the United States Bankruptcy
Code against Guarantor; or Guarantor making an assignment for the benefit of
creditors; or Guarantor consenting to the appointment of a custodian, receiver,
trustee or other officer with similar powers for it, or for any substantial part
of its property; or adjudicating of Guarantor as insolvent; or
 

 
7

--------------------------------------------------------------------------------

 

(h)           if any governmental authority of competent jurisdiction shall
enter an order appointing, without consent of Guarantor, a custodian, receiver,
trustee or other officer with similar powers with respect to Guarantor, or with
respect to any substantial part of its property, or if an order for relief
relating to Guarantor shall be entered in any case or proceeding for liquidation
or reorganization or otherwise to take advantage of any bankruptcy or insolvency
law of any jurisdiction, or ordering the dissolution, winding-up or liquidation
of Guarantor, or if any petition for any such relief shall be filed against
Guarantor and such petition shall not be dismissed or stayed within 60 days; or
 
(i)           the occurrence of any event that would permit Lender to accelerate
all or any part of the Guaranteed Obligations, but acceleration thereof is
prevented by law, court order, or otherwise; or
 
(j)           Guarantor violates any of the covenants set forth in section 5 of
the Note and such violation is not cured within 15 days of the occurrence
thereof.
 
Section 5.2                      Remedies; Waiver, Etc.
 
(a)           No remedy herein conferred upon or reserved to Lender is intended
to be exclusive of any other available remedy or remedies, but each and every
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute or by contract.
 
(b)           No delay or omission to exercise any right or power accruing upon
the occurrence of any of the events specified in section 5.1 hereunder shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right or power may be exercised from time to time and as often as may
be deemed expedient.
 
(c)           To entitle Lender to exercise any remedy reserved to it in this
Guaranty, it shall not be necessary to give any notice.
 
(d)           In the event any provision contained in this Guaranty should be
breached by any party and thereafter duly waived by the other party so empowered
to act, such waiver shall be limited to the particular breach so waived and
shall not be deemed to waive any other breach hereunder.
 
(e)           No waiver, amendment, release or modification of this Guaranty
shall be established by conduct, custom or course of dealing.
 
Article VI
Miscellaneous
 
Section 6.1                      Survival.  All warranties, representations, and
covenants made by Guarantor herein shall be deemed to have been relied upon by
Lender and the holder(s) from time to time of the Guaranteed Obligations and
shall survive the delivery to Lender of this Guaranty regardless of any
investigation made by Lender or the holder(s) from time to time of the
Guaranteed Obligations.
 
Section 6.2                      Successors and Assigns.  This Guaranty shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, except that Guarantor shall not assign any rights or delegate
any obligation hereunder without the prior written consent of Lender.  Any
 

 
8

--------------------------------------------------------------------------------

 

attempted assignment or delegation without the required prior consent shall be
void.  The provisions of this Guaranty are intended to be for the benefit of
Lender and any other holder or holders of the Guaranteed Obligations.  Guarantor
acknowledges that the Guaranteed Obligations and this Guaranty may be assigned
or sold by Lender to one or more third parties.
 
Section 6.3                      No Partners; No Third Party
Beneficiaries.  Nothing contained herein or in any related document shall be
deemed to render Lender a partner of Borrower or Guarantor for any
purpose.  This Guaranty and any documents securing the Guaranteed Obligations
have been executed for the sole benefit of Lender as an inducement to cause
Lender to extend credit to Borrower, and neither Guarantor nor any other third
party is authorized to rely upon Lender's rights hereunder or to rely upon an
assumption that Lender has or will exercise its rights under any document.
 
Section 6.4                      Notices.  All notices provided for herein shall
be in writing and shall comply with the provisions of the Purchase Agreement (as
defined in the Note) and be sent in accordance with the provisions thereof.
 
Section 6.5                      Partial Invalidity.  The invalidity or
unenforceability of any one or more phrases, sentences, clauses or sections in
this Guaranty shall not affect the validity or enforceability of the remaining
portions of this Guaranty or any part thereof.
 
Section 6.6                      Indulgence Not Waiver.  Lender's indulgence in
the existence of a default hereunder or any other departure from the terms of
this Guaranty shall not prejudice Lender's rights to make demand and recover
from Guarantor.
 
Section 6.7                      Amendment and Waiver in Writing.  No provision
of this Guaranty can be amended or waived, except by a statement in writing
signed by the party against which enforcement of the amendment or waiver is
sought.
 
Section 6.8                      Entire Agreement; No Oral Representations
Limiting Enforcement.  This Guaranty represents the entire agreement between the
parties concerning the liability of Guarantor for the Guaranteed Obligations,
and any previously made oral statements regarding Guarantor's liability for the
Guaranteed Obligations are merged herein.  Without limiting the foregoing,
Guarantor acknowledges that Lender has made no oral statements to Guarantor that
could be construed as a waiver of Lender's right to enforce this Guaranty by all
available legal means.
 
Section 6.9                      Costs of Collection Against
Guarantor.  Guarantor agrees to pay on demand all reasonable costs of
collection, including, without limitation, court costs, actual attorneys' fees
and compensation for time spent by Lender's employees, that Lender may incur in
enforcing the terms of this Guaranty or that may be incurred in any legal
proceeding brought to construe, enforce, or apply this Guaranty.
 
Section 6.10                      Cumulative Remedies.  The remedies provided
Lender in this Guaranty are not exclusive of any other remedies that may be
available to Lender under any other document or at law or equity.
 
Section 6.11                      Applicable Law.  The validity, construction
and enforcement of this Guaranty and all other documents executed with respect
to the Guaranteed Obligations shall be determined according to the internal laws
of the State of Delaware, applicable to contracts executed, delivered and
performed entirely within that state without regard to the principles of
conflict laws.
 

 
9

--------------------------------------------------------------------------------

 

Section 6.12                      Captions Not Controlling.  Captions and
headings have been included in this Guaranty for the convenience of the parties,
and shall not be construed as affecting the content of the respective
paragraphs.
 
Section 6.13                      Guaranty Irrevocable.  Guarantor's guarantee
of the Guaranteed Obligations is irrevocable, except that Guarantor may
terminate its continuing obligation to guarantee new indebtedness of Borrower by
providing written notice to Lender of such termination and obtaining written
confirmation thereof by Lender.  No attempted or purported termination by
Guarantor shall be effective unless receipt of the notice of termination is
acknowledged by Lender thereof in writing.  Termination shall apply only to
principal portions of the Guaranteed Obligations arising after Lender has
confirmed in writing receipt of such notice of termination and shall apply only
to such Guaranteed Obligations with respect to which Lender was not obligated to
advance credit to Borrower prior to confirmation in writing of receipt of such
notice of termination.  The notice of termination shall not relieve Guarantor of
any of the Guaranteed Obligations:  (i) incurred by Borrower before delivery
(and confirmation of receipt thereof) of the notice of termination; (ii) arising
from and out of Lender's commitments and agreements to extend credit to Borrower
made before delivery (and confirmation of receipt thereof) of the notice of
termination; and (iii) consisting of accrued interest, actual attorney fees,
premiums, and other costs, charges, and monies owing under or pursuant to any of
the instruments, documents, agreements, or contracts evidencing or comprising
any of the Guaranteed Obligations.  Termination of this Guaranty may constitute
an event of default under the Guaranteed Obligations.
 
Section 6.14                      No Marshaling of Assets.  Lender may proceed
against any Collateral and against parties liable therefor in such order as it
may elect, and Guarantor shall not be entitled to require Lender to marshal
assets.  The benefit of any rule of law or equity to the contrary is hereby
expressly waived.
 
Section 6.15                      Bankruptcy, Etc. of Borrower.  Without
limitation, Guarantor's obligations hereunder shall not be affected by:  (a) the
filing of a petition in bankruptcy by or against Borrower under 11 U.S.C. § 101,
etseq., or the appointment of a trustee, receiver, custodian, conservator, or
other similar appointment over Borrower or any of Borrower's assets, whether
under 11 U.S.C. § 101, etseq. any state's equivalent statutes or other
statutory, administrative, or other laws, rules, or regulations; (b) any order,
ruling, or action taken (by Lender, Borrower, or others) in any bankruptcy case
initiated by or against Borrower or in any receivership, conservatorship, or
other similar estate.  Lender may in its discretion modify any of the terms of
the Guaranteed Obligations with any successor or assignee of Borrower or its
Property including a debtor in possession or trustee in bankruptcy, receiver,
custodian, conservator, or similar Person, without affecting Guarantor's
obligations hereunder.  Any such debtor-in-possession, trustee, receiver,
custodian, conservator, or other similarly appointed Person shall be deemed to
be authorized to act on behalf of Borrower, and Guarantor authorizes Lender to
deal with any such Person as if that Person were Borrower for purposes of this
Guaranty.
 
Section 6.16                      Incorporation by Reference.  The provisions of
sections 12.06 and 12.07 of the Purchase Agreement are incorporated herein by
this reference as if set forth herein in their entirety.
 
Section 6.17                      Guarantor's Independent Decision.  Guarantor
delivers this Guaranty based solely on its own independent investigation and
determination, and Guarantor has not relied on any statement or representation
of Lender or its agents with respect to any matter whatsoever.  Guarantor
 

 
10

--------------------------------------------------------------------------------

 

is in a position to and hereby assumes full responsibility for obtaining any
additional information concerning the Guaranteed Obligations and Borrower.
 
 [remainder of page intentionally left blank; signature page follows]
 















 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty Agreement as of
the date first written on the first page hereof.
 
GUARANTOR:
 
OMEGA HOLDINGS COMPANY LLC
 
By: /s/ Richard A. Silverberg
Name:  Richard A. Silverberg
Title:  Manager







 
 
 
 



Signature Page to Guaranty Agreement
 

--------------------------------------------------------------------------------